SIXTEENTH ADDENDUM TO LEASE

 

This Sixteenth Addendum To Lease is made and entered into the 15th day of
August, 2006 between Conifer Prince Street Associates (Landlord) and Patient
Infosystems, Inc. formerly DSMI Corporation (Tenant).

 

WITNESSETH: that Tenant currently leases and occupies approximately 5,504 square
feet of office space at 46 Prince Street, Rochester, New York 14607 pursuant to
a Lease Agreement and First, Second, Third, Fourth, Fifth and Sixth, Seventh,
Eighth, Ninth, Tenth, Eleventh, Thirteenth, Fourteenth and Fifteenth Addenda to
Lease, dated February 22, 1995; August 18, 1995; November 17, 1995; March 28,
1996; October 29, 1996, November 30, 1996 and November 24,1997,June 16, 1999,
November 2000, January 7 2002, June 24, 2002, December 30, 2002, July 18, 2003,
May 2004, and March 2005 respectively. Tenant also Leases, in accordance with
the Twelfth Addendum to Lease dated April 28, 2003, 1,053 square feet of space
on the Lower Level. Tenant also Leases, in accordance with the Fifteenth
Addendum to Lease dated March 2005 1,544 square feet of space on the First
Floor.

 

WHEREAS, Tenant and Landlord desire to extend the Term of the Lease for
approximately 7,048 square feet of space on the first floor of 46 Prince Street
until December 31, 2006 and approximately 1,053 square feet of storage space on
the Lower Level of 46 Prince St until December 31, 2006 unless sooner terminated
as provided below.

 

NOW, THEREFORE, it is mutually agreed upon by Landlord and Tenant to modify
certain provisions of the Lease as follows:

 

1.

Effective upon full execution of this Sixteenth Addendum to Lease, the Term of
the Lease for approximately 7,048 square feet beginning July 1, 2006 shall be
extended to December 31, 2006 and the Term of the Lease for approximately 1,053
square feet of storage space beginning July 1, 2006 shall be extended to
December 31, 2006

 

 

2.

Tenant shall have a one time right to terminate the Lease effective October 31,
2006 upon the following terms and conditions:

 

 

A.

Tenant shall deliver notice of intent to terminate lease to Landlord by
certified US Mail to 415 Park Avenue, Rochester NY 14607 no later than September
29, 2006 time being of the essence.

 

B.

Should Tenant’s fail to notify Landlord by September 29, 2006, its right to
terminate shall be deemed waived.

 

C.

Said termination notice shall include a check in the amount of one month’s
rental representing the final month’s payment.

 

D.

Tenant shall vacate and surrender all keys to Landlord no later than October 31,
2006.

Except as modified above, all other terms and conditions of the Lease Agreement
and First, Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth,
Eleventh, Twelfth, Thirteenth and Fourteenth Addenda To Lease, dated February
22, 1995; August 18, 1995; November 17, 1995; March 28, 1996; October 29, 1996
and November 30, 1996 and November 24, 1997, June 16, 1999, November 2000,

 



 

January 7, 2002, June 24,2002, December 30,2002, April 28, 2003, May 2004 and
March 2005 respectively, shall remain unchanged and in full force and effect.

 

Agreed to by:

Agreed to by:

 

PATIENT INFOSYSTEMS, INC.

CONIFER PRINCE STREET ASSOCIATES

formerly DSMI CORPORATION

 

 

 

By:

/s/Chris Paterson

By:

/s/Richard Crossed

Chris Paterson, CEO

Richard Crossed

Date:

8/15/06

Date:

8/15/06